April 9, 2012 David R. Humphrey, Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 RE:Champion Industries, Inc. Form 10-K for the Fiscal Year Ended October 31, 2011 Filed January 30, 2012 File No. 000-21084 Dear Mr. Humphrey: We are in receipt of your letter dated March 26, 2012 providing comments on the referenced filing for Champion Industries, Inc. (the “Company”).The Company’s responses are set forth below and are keyed to the staff’s comment letter. Item 8 - Financial Statements and Supplementary Data Statement of Cash Flows, page F -8 1. We note your response to our previous comment 3. The guidance in ASC 230-10-50-4 states, as you have cited, that one example of a non-cash investing and financing activity is acquiring assets by assuming directly related liabilities. However, that guidance further provides the example of purchasing a building by incurring a mortgage to the seller of the building. Your transaction involves third party financing and, as such, it should not be characterized as a non-cash transaction. With respect to your observation that your demand deposit accounts were not affected by the loan, this fact is not relevant to the analysis because the loan proceeds were distributed to the selling party at your direction. Please revise your Statements of Cash Flows to present the transaction as cash provided by financing activities and used in investing activities. The presentation of any similar transactions that have been treated as non-cash activities should also be revised. Company Response: The Company will reflect in future filings of its form 10-K a restatement of its Statements of Cash Flows to reflect third party financing of vehicles and equipment as well as any similar transactions as investing and financing activities and not as non-cash investing and financing activities. The restatement classification for third party financing of vehicles and equipment increases cash used for investing activities and decreases, in like amount, cash used for financing activities for 2011, 2010 and 2009 by $621,000, $459,000 and $818,000. The following is the revised Statements of Cash Flows for illustrative purposes that will be reflected in future filings for applicable years on Form 10-K. Year Ended October 31, (Restated) (Restated) (Restated) Cash flows from operating activities: Net (loss)income $ ) $ $ ) Adjustments to reconcile net (loss) income to cash provided by operating activities: Depreciation and amortization (Gain) loss on sale of assets (35,486 ) (55,719 ) (Gain) on early extinguishment of debt from a related party (1,337,846 ) - - Deferred income taxes (2,024,921 ) (13,957,990 ) Deferred financing costs Bad debt expense Intangible impairment - Asset impairment - 1 Restructuring charges - (Gain)/Loss on hedgingagreements - (691,368 ) Changes in assets and liabilities: Accounts receivable (915,456 ) (79,771 ) Deferred revenue (63,499 ) Inventories Other current assets (92,053 ) Accounts payable (1,295,890 ) (207,527 ) Accrued payroll and commissions (377,340 ) (277,049 ) (333,940 ) Taxes accrued and withheld (265,992 ) Accrued income taxes (1,200,304 ) Accrued expenses (567,031 ) (461,118 ) Other liabilities (1,800 ) (1,800 ) (1,800 ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment (1,487,538 ) (855,510 ) (2,810,536 ) Proceeds from sale of fixed assets Change in other assets Cash surrender value proceeds - - Net cash used in investing activities (1,162,308 ) (815,501 ) (1,770,647 ) Cash flows from financing activities: Borrowings on line of credit Payments on line of credit (34,240,000 ) (50,560,000 ) (1,000,000 ) Proceeds from term debt Increase (decrease)in negative book cash balances (986,704 ) Principal payments on long-term debt (5,919,470 ) (11,043,871 ) (7,199,497 ) Deferred financing costs - (440,585 ) - Dividends paid - - (599,281 ) Net cash used infinancing activities (5,858,116 ) (8,311,390 ) (8,367,975 ) Net (decrease) increasein cash and cash equivalents - (1,159,282 ) Cash and cash equivalents at beginning of year - - Cash and cash equivalents at end of year $
